DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:  
Claim 1 and depending claims 2-18 are allowable because prior art does not disclose alone or in combination along with the limitations of the independent claim such as “wherein a total volume density of the fillers in the sealing resin layer decreases in an upward direction from the substrate…a portion of the sealing resin layer in a height direction of the sealing resin layer has an area in which the two types of fillers are present in a mixed manner…the area in which the two types of filters are present in the mixed manner is between a height of a first surface of the semiconductor chip facing the substrate and a height of a second surface of the semiconductor chip opposite to the first surface in the height direction of the sealing resin layer”.
Claim 19 is allowable because prior art does not disclose alone or in combination along with the limitations of the independent claim such as “a total volume density of the filler in the sealing resin layer decreases in an upward direction from the substrate…a portion of the sealing resin layer…has an area in which the two types of fillers are present in a mixed manner…the at least two types of fillers have a same composition as each other”.


Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Abbigale Boyle whose telephone number is 571-270-7919.  The Examiner can normally be reached from 11 A.M to 7 P.M., Monday through Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Zandra Smith, can be reached at 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance form a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



Examiner, Art Unit 2816
/ABBIGALE A BOYLE/Examiner, Art Unit 2816                                                                                                                                                                                                        


/ZANDRA V SMITH/Supervisory Patent Examiner, Art Unit 2816